Exhibit 10.1

 

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

 

This Mutual Release and Settlement Agreement (the “Agreement”) is made and
entered into by and between Joel J. Bellows of Chicago, Illinois (“Bellows”) and
Bellows & Bellows PC (“Bellows PC”) and Icagen, Inc., a Delaware Corporation
(formerly known as XRpro Sciences, Inc. and formerly known as Caldera
Pharmaceuticals, Inc.) (“Icagen” or “Caldera”) (together the “Parties” and each
individually, a “Party”).

 

RECITALS

 

WHEREAS, Bellows is the sole legal and beneficial owner of 105,000 Series A
redeemable convertible preferred shares of Icagen stock.

 

WHEREAS, Bellows filed a lawsuit against Icagen and Benjamin P. Warner entitled
Joel Bellows v. Caldera Pharmaceuticals, Inc. and Benjamin P. Warner, bearing
docket number 14 CH 13815 (“Redemption Litigation”).

 

WHEREAS, Bellows filed a lawsuit against Icagen, Benjamin P. Warner, Michael
Lyon, Richard Lane, Clive Kabatznik, Mark Korb, Vincent Palmieri and Edward
Roffman entitled Joel Bellows v. Caldera Pharmaceuticals, Inc., Benjamin Warner,
Michael Lyon, Richard Lane, Clive Kabatznik, Mark Korb, Vincent M. Palmieri and
Edward Roffman, bearing docket number 14 L 7429 (“Dividend Litigation”).

 

WHEREAS, Bellows PC maintains an interest in the Redemption Litigation and
Dividend Litigation.

 

WHEREAS, the Parties desire to resolve all pending and outstanding issues
between them in the manner set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

TERMS

 

1.            PAYMENT BY ICAGEN. Icagen will pay Bellows and Bellows PC the
total sum of One Million Six Hundred Fifty Thousand dollars ($1,650,000) (the
“Settlement Payment”). The Settlement Payment shall be paid by check or wire in
the following installments: (i) Six Hundred Thousand Dollars ($600,000) payable
within thirty (30) days of the date of this Agreement (the “Initial Settlement
Payment”); (ii) Four Hundred Thousand Dollars ($400,000) payable on or before
December 31, 2015; and (iii) Six Hundred Fifty Thousand Dollars ($650,000)
payable over a six month period in four monthly installments of One Hundred
Eight Thousand Three Hundred Thirty Three Dollars and Thirty Three Cents
($108,333.33) and two monthly installments of One Hundred Eight Thousand Three
Hundred Thirty Three Dollars and Thirty Four Cents ($108,333.34), commencing
with the first payment on January 31, 2016 and the next five payments to be made
on the last day of each successive month.

 



 1 

 

 

2.            ATTORNEYS’ FEES AND COSTS. Each Party to this Agreement
acknowledges and agrees that it is solely responsible for paying any attorneys’
fees and costs he/she/it incurred and that neither Party nor its attorneys will
seek any award of attorneys’ fees or costs from the other Party except as
provided herein.

 

3.            ASSIGNMENT OF PREFERRED SHARES. Bellows assigns, sells, conveys,
transfers and sets over unto Icagen, its successors and assigns, all right,
title and interest of Bellows in and to Bellows’ one hundred and five thousand
(105,000) Series A redeemable, convertible preferred shares of Icagen stock and
all accrued dividends thereon (“Conveyed Shares), free and clear of all liens,
claims, charges and encumbrances. Bellows hereby represents and warrants to
Icagen that (i) Bellows is the sole legal and beneficial owner of the Conveyed
Shares and no person other than he has any rights or interest in the Conveyed
Shares, (ii) Bellows owns the Conveyed Shares free and clear of all liens,
claims, charges and encumbrances and he has not sold, conveyed, transferred,
assigned , mortgaged, pledged, hypothecated or encumbered the Conveyed Shares,
and (iii) Bellows has the full power and authority to assign, sell, convey,
transfer and set over to Icagen all of Bellows’ right, title and interest in and
to the Conveyed Shares, no approval or consent of any person, court or other
governmental authority or agency is required in connection with this Agreement
and the transfer of the Conveyed Shares to Icagen will not conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under any agreement, indenture or instrument to which
Bellows is a party; or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to Bellows. Bellows shall deliver the original physical Conveyed
Shares stock certificates to Icagen’s counsel, Blumenthal Law Group PC, upon
delivery by Icagen of the first payment under this Agreement. , which
certificates shall be assigned and transferred to Icagen and duly endorsed by
Bellows with a medallion guarantee if Icagen so requests or the certificates
shall be accompanied by a stock power that assigns and transfer to Icagen the
Conveyed Shares and the stock power shall be duly executed by Bellows with a
medallion guarantee if Icagen so requests. Blumenthal Law Group PC shall hold
the Conveyed Shares in escrow pending completion of the payment schedule in this
Agreement. Upon completion of the payment schedule, Blumenthal Law Group PC
shall deliver the Conveyed Shares to Icagen.

 

4.            NO OTHER REPRESENTATIONS. Except as expressly set forth in this
Agreement, neither Icagen nor any of Icagen’s current and former shareholders,
directors, officers, agents, attorneys, representatives, trustees and employees
nor Bellows or Bellows PC have made, or make, any representations or warranty,
express or implied, of any kind, including but not limited to representations
and warranties relating to:

 

a.The subject matter of the Redemption Litigation;    

b.The subject matter of the Dividend Litigation;    

c.Icagen’s past, present or future business practices;    

d.The past, present or anticipated value of Icagen’s stock;    

e.Icagen’s financial condition;    

f.The nature and extent of Icagen’s dispute with SNR Denton and the likelihood
of settlement with SNR Denton;    

g.The Estate of Sigmund Eisenschenk and any litigation pertaining thereto.

 



 2 

 

 

Any such other representations and warranties are hereby expressly disclaimed.
Bellows and Icagen expressly acknowledge and agree that neither Bellows nor any
of Bellows agents, employees, attorneys or representatives is relying on any
other representation or warranty of Icagen or any of its current and former
shareholders, directors, officers, agents, attorneys, representatives, trustees
and employees including the accuracy or completeness of any such other
representation and warranties, whether express or implied and Bellows and Icagen
expressly acknowledge and agree that neither Icagen nor any of Icagen agents,
employees, attorneys or representatives is relying on any other representation
or warranty of Bellows or any of its current and former shareholders, directors,
officers, agents, attorneys, representatives, trustees and employees including
the accuracy or completeness of any such other representation and warranties,
whether express or implied

 

5.            RELEASE OF BELLOWS AND BELLOWS PC. Except for the obligations in
this Agreement, Icagen, on behalf itself, its predecessors, successors, past,
present, and future officers, directors, shareholders, interest holders,
members, partners, attorneys, trustees, agents, employees, managers,
representatives, assigns, and successors in interest, and all persons acting by,
through, under, or in concert with it, and each of them, hereby releases and
discharges Bellows and Bellows PC, together with his attorneys, agents,
representatives, assigns and successors in interest, and all persons acting by,
through, under or in concert with them, and each of them, from all known and
unknown charges, complaints, claims, grievances, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, judgments, demands, accountings, costs, losses, debts, interest,
penalties, fees, expenses (including attorneys’ fees and costs actually
incurred), compensatory damages, damages for breach of contract, bad faith
damages, reliance damages, liquidated damages, statutory damages, and punitive
damages, of any nature whatsoever, known or unknown, suspected or unsuspected,
which Icagen has, or may have had, against Bellows and Bellows PC, whether or
not apparent or yet to be discovered, or which may hereafter develop, for any
acts or omissions of any kind and nature whatsoever occurring on or before the
date of this Agreement including without limitation any claims raised, or which
could have been raised in the Redemption Litigation, in the Dividend Litigation,
pursuant to any agreement between the parties, and pursuant to Icagen’s June 24,
2011 Private Placement Memorandum.

 

6.            RELEASE OF ICAGEN. Except for the obligations in this Agreement,
Bellows and Bellows PC, on behalf of themselves, their predecessors, successors,
attorneys, agents, employees, managers, representatives, assigns, and successors
in interest, and all persons acting by, through, under, or in concert with them
(collectively, the “Bellows Parties”), and each of them, hereby releases and
discharges Icagen, together with its predecessors, successors, past, present,
and future officers, directors, shareholders, interest holders, members,
partners, attorneys, trustees, agents, employees, managers, representatives,
assigns and successors in interest, and all persons acting by, through, under or
in concert with them, and each of them (collectively, the “Icagen Parties”),
from all known and unknown charges, complaints, claims, duties, grievances,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, judgments, demands, accountings, costs, losses,
debts, interest, penalties, fees, expenses (including attorneys’ fees and costs
actually incurred), compensatory damages, damages for breach of contract, bad
faith damages, reliance damages, liquidated damages, statutory damages, and
punitive damages, of any nature whatsoever, known or unknown, suspected or
unsuspected which any Bellows Party has, or may have had, against any Icagen
Party, whether or not apparent or yet to be discovered, or which may hereafter
develop, for any acts or omissions of any kind and nature whatsoever occurring
on or before the date of this Agreement including without limitation any claims
raised, or which could have been raised in the Redemption Litigation, in the
Dividend Litigation, pursuant to any agreement between the parties, arising from
or based on Icagen’s public filings or Icagen’s June 24, 2011 Private Placement
Memorandum.

  



 3 

 

 

7.            RELEASE OF CRANE, RZEPCZYNSKI, LYON, LANE, WARNER, KABATZNIK,
KORB, PALMIERI AND ROFFMAN. Except for the obligations in this Agreement,
Bellows and Bellows PC on behalf of themselves, their predecessors, successors,
attorneys, agents, employees, managers, representatives, assigns, and successors
in interest, and all persons acting by, through, under, or in concert with them,
and each of them hereby releases and discharges Aaron Crane, Gregg Rzpeczynski,
Michael Lyon, individually and as trustee of the Michael T. Lyon Profit Sharing
Plan, Richard Lane, Benjamin P. Warner, Clive Kabatznik, Mark Korb, Vincent
Palmieri and Edward Roffman, together with their attorneys, agents,
representatives, assigns and successors in interest, and all persons acting by,
through, under or in concert with them, and each of them (collectively, the
“Released Parties”), from all known and unknown charges, complaints, claims,
duties, grievances, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, judgments,
demands, accountings, costs, losses, debts, interest, penalties, fees, expenses
(including attorneys’ fees and costs actually incurred), compensatory damages,
damages for breach of contract, bad faith damages, reliance damages, liquidated
damages, statutory damages, and punitive damages, of any nature whatsoever,
known or unknown, suspected or unsuspected, which any Bellows Party has, or may
have had, against the Released Parties, whether or not apparent or yet to be
discovered, or which may hereafter develop, for any acts or omissions of any
kind and nature whatsoever occurring on or before the date of this Agreement
including without limitation any claims raised, or which could have been raised
in the Redemption Litigation, in the Dividend Litigation, pursuant to any
agreement between the parties, or arising from or based on Icagen’s public
filings or Icagen’s June 24, 2011 Private Placement Memorandum. This release
shall not be effective as to Michael Lyon, Richard Lane, Aaron Crane, Gregg
Rzepcynzski until Bellows receives a release releasing Bellows in the same form
as the release of Bellows by Icagen.

 

8.            NO OUTSTANDING OR KNOWN FUTURE CLAIMS/CAUSES OFACTION. Each Party
affirms that is has not filed with any governmental agency or court any type of
action or report against the other Party, and currently knows of no existing act
or omission by the other Party that may constitute a claim or liability excluded
from the release in Paragraph 5, 6, and 7 of this Agreement.

 

9.            ACKNOWLEDGMENT OF SETTLEMENT. The Parties, as broadly described in
paragraphs 5, 6 and 7 above, acknowledge that (i) the consideration set forth in
this Agreement, which includes, but is not limited to, the Settlement Payment,
is in full settlement of all claims or losses of whatsoever kind or character
that they have, or may ever have had, against the other Party, as broadly
described in paragraphs 5, 6 and 7 above, including by reason of the Redemption
Litigation and the Dividend Litigation and (ii) by signing this Agreement, and
accepting the consideration provided herein and the benefits of it, they are
giving up forever any right to seek further monetary or other relief from the
other Party, as broadly described in paragraph 5, 6 and 7 above, for any acts or
omissions up to and including the Effective Date, as set forth in paragraph 5,6,
7 and 24, including, without limitation, claims raised in the Redemption
Litigation and the Dividend Litigation.

  



 4 

 

 

10.            DISMISSAL OF LITIGATION: The Parties stipulate to a dismissal
with prejudice of the entire pending Redemption Litigation against Icagen and
Benjamin P. Warner and the entire pending Dividend Litigation against Icagen,
Michael Lyon, individually and as trustee of the Michael T. Lyon Profit Sharing
Plan, Richard Lane, Benjamin Warner, Clive Kabatznik, Vincent Palmieri, Mark
Korb and Edward Roffman. The parties shall execute stipulations to dismiss in
the format annexed hereto as Exhibit A and B upon tender by Icagen of the first
installment to Bellows and delivery by Bellows of the original physical Conveyed
Shares stock certificates to Icagen.

 

11.           COVENANTS BY BELLOWS AND BELLOWS PC. Bellows covenants as follows:

 

(a)that he shall not seek any sanctions and/or relief of any kind against
Icagen, its past, present, and future officers, directors, shareholders,
interest holders, members, partners, attorneys, trustees, agents, employees,
managers, representatives, assigns, and successors, Aaron Crane, Michael Lyon,
individually, and as trustee of the Michael T. Lyon Profit Sharing Plan, Richard
Lane, Gregg Rzepczynski, Benjamin P. Warner, Clive Kabatznik, Mark Korb, Vince
Palmieri and Edward Roffman for any act or omission occurring on or before the
date of this Agreement;

 

(b)that he shall not oppose or object in any manner to an application by any
person or entity to vacate the March 16, 2015 and May 29, 2015, orders entered
in the probate proceeding in Cook County, Illinois, entitled Estate of Sigmund
Eisenschenk and bearing docket number 12 P 4829.

 

(c)that he shall not join in or adopt QTM Ventures, LLC, American Millings LP or
the Estate of Eisenschenk’s existing or future citations to recover against
Icagen, its past, present, and future officers, directors, shareholders,
interest holders, members, partners, attorneys, agents, employees, managers,
representatives, assigns, and successors, Aaron Crane, Michael Lyon,
individually, and as trustee of the Michael T. Lyon Profit Sharing Plan, Richard
Lane and Gregg Rzepczynski, in the matter of Estate of Sigmund Eisenschenk, 12 P
4829;

 

(d)that he shall not pursue any claims nor participate in any manner in any
capacity in the Estate of Eisenschenk, 12 P 4829, and, except as provided for
herein, shall not assign his claims in the Estate of Eisenschenk, 12 P 4829,
whether approved or unapproved, to any third person.

 



 5 

 

 

12.           RIGHT TO ENFORCE RELEASE. Icagen’s past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns, and
successors, Aaron Crane, Michael Lyon, individually, and as trustee of the
Michael T. Lyon Profit Sharing Plan, Richard Lane, Gregg Rzepczynski, Benjamin
P. Warner, Clive Kabatznik, Mark Korb, Vince Palmieri and Edward Roffman have
the right to enforce the release provisions of this Agreement but only to the
same extent as the Parties.

 

13.           NO ADMISSION OF LIABILITY. No Party to this Agreement admits any
liability or wrongdoing, and all liability and/or wrongdoing is hereby expressly
denied. This Agreement is an agreement to amicably resolve disputed issues of
law and fact.

 

14.           RELIANCE ON OWN COUNSEL. In entering into this Agreement, the
Parties acknowledge that they have relied upon the legal advice of their
respective attorneys, who are the attorneys of their own choosing, that such
terms are fully understood and voluntarily accepted by them, and that, other
than the consideration set forth herein, no promises or representations of any
kind have been made to them by the other Party. The Parties represent and
acknowledge that in executing this Agreement they did not rely, and have not
relied, upon any representation or statement, whether oral or written, made by
the other Party or by that other Party’s agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement or
otherwise.

 

15.           ENTIRE AGREEMENT. This Agreement contains the entire agreement
between and among the Parties relating to the subject matter hereof, and may not
be modified except by a written instrument signed by all Parties. The terms
contained herein are contractual and not mere recitals. This Agreement is
executed without reliance upon any representation by any Party or any
representative thereof. The Parties hereto warrant and represent that they are
fully authorized and empowered to enter into and execute this Agreement, and
that no further authorization, whether individual or corporate, is necessary or
required.

 

16.           BINDING EFFECT. All of the terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the Parties’ successors,
administrators, legal representatives, heirs, assigns and Estates, as the case
may be, of the Parties hereto.

 

17.           NEW OR DIFFERENT FACTS; NO EFFECT. Except as provided herein, this
Agreement shall be, and remain, in effect despite any alleged breach of this
Agreement or the discovery or existence of any new or additional fact, or any
fact different from that which either Party now knows or believes to be true.
Notwithstanding the foregoing, nothing in this Agreement shall be construed as,
or constitute, a release of any Party’s rights to enforce the terms of this
Agreement

 

18.           INTERPRETATION. Should any provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement. The headings within this Agreement are purely for convenience
and are not to be used as an aid in interpretation.

 

19.           NOT TO BE CONSTRUED AS DRAFTED BY ONE PARTY. The text of this
Agreement is the product of negotiation among all Parties and is not be
construed as having been prepared by one Party or the other Party, but shall be
construed as if all Parties jointly prepared this Agreement, and any ambiguity
or uncertainty shall not be interpreted against any one Party.

 



 6 

 

 

20.           GOVERNING LAW AND CHOICE OF FORUM. This Agreement is made and
entered into within and shall be governed by, construed and enforced in
accordance with the laws of the State of Illinois without regards to its
conflicts of law provisions. Any action to enforce this Agreement shall be
brought exclusively in a state or federal court situated in Cook County,
Illinois.

 

21.            COUNTERPARTS. This Agreement, if so desired, may be executed in
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument. A copy, facsimile copy or PDF copy of this Agreement shall be as
valid and binding as the original.

 

22.           LIMITATION ON DAMAGES. Notwithstanding anything to the contrary in
this Agreement or provided under any applicable law, no Party (including any of
its current and former shareholders, directors, officers, agents, attorneys,
representatives, trustees and employees) shall be liable to any other Party,
either in contract or in tort, for any consequential, incidental, indirect,
special or punitive damages, including any lost profits, relating to the breach
or alleged breach hereof, whether or not the possibility of such damages has
been disclosed to the other party in advance or could have been reasonably
foreseen by such other party.

 

23.           MODIFICATION BY WRITING ONLY. This Agreement shall not be modified
by any Party by oral representation made before or after the execution of this
Agreement. All modifications must be in writing and signed by all of the Parties
hereto.

 

24.           EFFECTIVE DATE. The effective date of this Agreement is September
28, 2015.

 

25.           ASSIGNMENT OF LYON AND LANE CLAIMS AND JUDGMENT. Bellows assigns,
sells, conveys, transfers and sets over unto Icagen, its successors and assigns,
all right, title and interest he has or ever had in (A) the federal judgment
against Sigmund Eisenschenk dated August 17, 2010 (“the Lyon and Lane
Judgment”), annexed hereto as Exhibit A, acquired by Bellows by virtue of
paragraph 5 of the Parties’ settlement agreement in Case No. 08 L 9801 (formerly
pending in Cook County, Illinois) from Caldera Pharmaceuticals, annexed hereto
as Exhibit B, and (B) the two probate claims dated October 9, 2012, acquired by
Bellows from Lyon and Lane (“Probate Claims”), annexed hereto as Exhibit C, by
way of assignments agreement dated June 4, 2013, annexed hereto as Exhibit D,
pending in the matter of Estate of Eisenschenk, 12 P 4829, free and clear of all
liens, claims, charges and encumbrances by virtue of Bellows actions. Bellows
hereby represents and warrants to Icagen that from the effective date of the
assignment to Bellows: (i) Bellows warrants that he has taken no action to
diminish, transfer, convey or encumber the title of the Probate Claims and Lyon
and Lane Judgment that he received from Icagen. (ii) Bellows has not sold,
conveyed, transferred, assigned , mortgaged, pledged, hypothecated or encumbered
the Lyon and Lane Judgment, (iii) Bellows has not sold, conveyed, transferred,
assigned, mortgaged, pledged, hypothecated or encumbered the Probate Claims,
(iv) Bellows has the full power and authority to assign, sell, convey, transfer
and set over to Icagen all of Bellows’ right, title and interest in and to the
Lyon and Lane Judgment, and (v) Bellows has the full power and authority to
assign, sell, convey, transfer and set over to Icagen all of Bellow’s right,
title and interest in and to the Probate Claims, (vi) no approval or consent of
any person, court or other governmental authority or agency is required in
connection with this Agreement and the transfer of the Lyon and Lane Judgment to
Icagen will not conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under any agreement,
indenture or instrument to which Bellows is a party; or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) presently applicable to Bellows; (vii) no approval or
consent of any person, court or other governmental authority or agency is
required in connection with any obligation of Bellows or Bellows PC under this
Agreement and the transfer of the probate Claims to Icagen will not conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under any agreement, indenture or instrument to
which Bellows is a party; or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to Bellows.

 



 7 

 

 

26.          ASSIGNMENT OF CLAIMS AGAINST SIGMUND EISENSHCENK AND ESTATE OF
SIGMUND EISENSCHENK. Bellows and Bellows PC assigns, sells, conveys, transfers
and sets over unto Icagen, its successors and assigns, all right, title and
interest in all of his claims, not otherwise assigned under this agreement,
against Sigmund Eisenschenk and the Estate of Eisenschenk (“Other Claims”), 12 P
4829, free and clear of all liens, claims, charges and encumbrances. Bellows and
Bellows PC hereby represents and warrants to Icagen that (i) Bellows and Bellows
PC are the sole legal and beneficial owner of the Other Claims , (ii) no person
other than he has any rights or interest in the Other Claims, (iii)Bellows and
Bellows PC owns the Other Claims free and clear of all liens, claims, charges
and encumbrances and he has not sold, conveyed, transferred, assigned ,
mortgaged, pledged, hypothecated or encumbered the Other Claims, (iv) Bellows
has the full power and authority to assign, sell, convey, transfer and set over
to Icagen all of Bellow’s right, title and interest in and to the Other Claims,
and (v) no approval or consent of any person, court or other governmental
authority or agency is required in connection with this Agreement and the
transfer of the Other Claims to Icagen will not conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any agreement, indenture or instrument to which Bellows and
Bellows PC is a party; or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to Bellows and Bellows PC. Icagen agrees to indemnify Bellows for
claims that arise out of any claims pursued by Icagen against the Estate of
Sigmund Eisenschenk.

 

[signature page follows]

 

 8 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date:

 

ICAGEN, INC. f/k/a CALDERA   PHARMACEUTICALS, INC, a   Delaware Corporation    
    By: /s/ Timothy Tyson     Timothy Tyson, Chairman of the Board         JOEL
J. BELLOWS         By: /s/ Joel J. Bellows     Joel J. Bellows  


 



 9 

 

 

Exhibit A

 

IN THE CIRCUIT COURT OF COOK COUNTY

COUNTY DEPARTMENT, CHANCERY DIVISION

 

JOEL BELLOWS, )     )   Plaintiff, ) No. 2014 CH 13815   )   v. )        
CALDERA PHARMACEUTICALS, INC., )   n/k/a XRpro Sciences, Inc., and BENJAMIN )  
P. WARNER, individually, )     )   Defendants. )  

 

STIPULATION TO DISMISS

 

The undersigned hereby stipulate to dismissal of this matter with prejudice as
to all defendants pursuant to settlement with each side to bear their own costs
and attorneys’ fees.

 

      Grant Blumenthal   Schuyler Geller Blumenthal Law Group PC   Bellows &
Bellows PC 180 N. LaSalle Street   209 S. LaSalle Street Suite 3700   Suite 800
Chicago, Illinois 60601   Chicago, Illinois 60604       Attorneys for Caldera
Pharmaceuticals   Attorneys for Joel J. Bellows n/k/a Icagen, Inc. and Benjamin
P. Warner    

  

  ENTER:         Judge Judge’s No.        

 

 10 

 

 

Exhibit B

 

IN THE CIRCUIT COURT OF COOK COUNTY

COUNTY DEPARTMENT, LAW DIVISION

 

JOEL BELLOWS, )     )   Plaintiff, ) No. 2014 L 007429   )   v. )        
CALDERA PHARMACEUTICALS, INC., n/k/a )   XRPRO SCIENCES, INC., BENJAMIN P.
WARNER, )   MICHAEL LYON, RICHARD LANE, CLIVE )   KABATZNIK, MARK KORB, VINCENT
M. )   PALMIERI, and EDWARD R. ROFFMAN. )     )   Defendants. )  

 

DISMISSAL ORDER

 

The undersigned hereby stipulate to dismissal of this matter with prejudice as
to all defendants pursuant to settlement with each side to bear their own costs
and attorneys’ fees.

 

      Grant Blumenthal   Schuyler Geller Blumenthal Law Group PC   Bellows &
Bellows PC 180 N. LaSalle Street   209 S. LaSalle Street Suite 3700   Suite 800
Chicago, Illinois 60601   Chicago, Illinois 60604       Attorneys for Caldera
Pharmaceuticals   Attorneys for Joel J. Bellows n/k/a Icagen, Inc., Benjamin P.
Warner,     Michael Lyon, Richard Lane, Clive     Kabatznik, Mark Korb, Vincent
Palmieri     and Edward Roffman.    

 



  ENTER:         Judge Judge’s No.        

 

 

 11

